UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                              KERN, YOB, and ALDYKIEWICZ
                                 Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                   Private E2 CHRISTOPHER B. WILLIAMS
                         United States Army, Appellant

                                      ARMY 20110265

                 U.S. Army Medical Department Center and School
                           Thomas Berg, Military Judge
           Lieutenant Colonel Randolph Swansiger, Staff Judge Advocate

For Appellant: Major Richard E. Gorini, JA; Captain Richard M. Gallagher, JA.

For Appellee: Pursuant to A.C.C.A Rule 15.2, no response filed.

                                       31 January 2012

                  -----------------------------------------------------------------
                   SUMMARY DISPOSITION ON RECONSIDERATION
                  -----------------------------------------------------------------

Per Curiam:

       A military judge, sitting as a special court-martial, convicted appellant,
pursuant to his pleas, of one specification of absence without leave [hereinafter
AWOL], one specification of failure to go to his appointed place of duty, one
specification of going from his appointed place of duty, two specifications of
violation of a lawful general order, five specifications of making a false official
statement, and one specification of wrongful use of cocaine, in violation of Articles
86, 92, 107, and 112a, Uniform Code of Military Justice, 10 U.S.C. §§ 886, 892, 907
and 912a [hereinafter UCMJ]. Appellant was sentenced to a bad-conduct discharge,
confinement for four months, and reduction in rank to Private E1. This case came
before us for review pursuant to Article 66, UCMJ.

        On 30 November 2011, this Court issued an opinion in this case affirming the
findings and sentence. On 24 January 2012, on its own motion, this Court vacated
its earlier decision.

                                LAW AND DISCUSSION

       Specification 2 of Charge II alleges a false official statement to Ms. KM, a
civilian nurse at Brooke Army Medical Center (BAMC), to wit: “I did not seek
treatment earlier because I had been mugged and kidnapped and they just let me go
WILLIAMS—ARMY 20110265
 
today,” or words to that effect. During the providence inquiry, appellant
acknowledged the official nature of the statement. Applying the factors articulated
in United States v. Teffeau, 58 M.J. 62, 68-69 (C.A.A.F. 2003) and United States v.
Day, 66 M.J. 172, 174-75 (C.A.A.F. 2008) to the facts elicited during appellant’s
colloquy with the military judge and to the stipulated facts in Prosecution Exhibit 1,
the statement to Ms. KM qualifies as an official statement.

        The following factors support finding an “official statement” with regards to
Specification 2 of Charge II: the statement was made when appellant was not yet
suspected of any criminal activity (i.e., he was the alleged victim of a kidnapping
vice an AWOL returnee); the statement was made on post in a military hospital; the
statement was made to a nurse employed by the Army; the question asked by the
nurse triggering appellant’s response related to the nurse’s official on-post duties;
the question about prior treatment or lack thereof is consistent with a line of duty
determination notwithstanding the lack of any ongoing line of duty investigation;
Ms. KM, at the time of the questioning, was in the performance of her official Army
duties; present during the questioning was SSG G, appellant’s noncommissioned
officer (NCO) escort; Ms. KM was aware of appellant’s military status; the
statement related to an alleged crime that occurred on post and committed by two
suspected civilians, an offense of interest to both civilian and military authorities;
and appellant’s statement could have and did subject him to criminal liability in the
military justice system for various offenses in addition to his false official statement
(i.e., the statement established his absence from his unit subjecting him to
prosecution under Article 86 in addition to Article 107). Additionally, at the time of
the making of the statement, appellant should have known that his statement would
trigger a criminal investigation by the military authorities, a fact confirmed when
appellant was interviewed by a Fort Sam Houston detective while still in the
hospital.

                                   CONCLUSION

      On consideration of the entire record, we hold the findings of guilty and the
sentence as approved by the convening authority are correct in law and fact.
Accordingly, the findings of guilty and the sentence are AFFIRMED.

                                        FOR   THE COURT:
                                         FOR THE COURT: 



                                         JOANNE P. TETREAULT ELDRIDGE
                                         Deputy ClerkP.ofTETREAULT
                                        JOANNE           Court     EL
                                        Dlerk of Court